Title: Theodorus Bailey to Thomas Jefferson, 2 May 1811
From: Bailey, Theodorus
To: Jefferson, Thomas


          
            Dear Sir,
            New-York, 2d May 1811.
          
           I now do myself the honor to inclose to you, a Map of the western Part of the State of New York, on which is delineated the Route of A projected Canal from Lake Erie to Hudson’s River; which has been completed within the current Week: I some time since transmitted to you, the Report of the Commissioners (appointed by the Legislature of this State) on the subject.
          
            With great respect and esteem I am Dear sir, your Obedt huml servt
            
 Theodorus Bailey
          
         